MINERAL PROPERTY ACQUISITION AGREEMENT




THIS AGREEMENT is made the  15th day of  November, 2013.

BETWEEN:

Joshua Gold Resources Inc., of #201, 2368 Lakeshore Road W, Oakville, ON L6L 1H5
 (the "Purchaser")




AND Between:

2254022 Ontario Ltd., of 70-C Mountjoy Street North, Suite 106 Timmins, Ontario,
P4N 4V6, an Ontario, Canada, Corporation  (the “Vendor")




WHEREAS:

A.

The Vendor is the beneficial and registered owner of the mineral interests
described and illustrated in Schedule "A" attached hereto (the "Property"),
located in the Province of Ontario;

B.

The Vendor has agreed to sell to the Purchaser and the Purchaser has agreed to
purchase the Property in accordance with the terms and conditions hereinafter
set forth

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the issuance of
one million, two hundred and fifty thousand  Common Shares (1,250,000 Shares) of
Joshua Gold Resources Inc (JSHG:OTCQB), (the “Shares”), and for other good and
valuable consideration, the sufficiency whereof the Vendor hereby acknowledges,

THE PARTIES HERETO AGREE AS FOLLOWS:

1. Representations And Warranties Of The Vendor

1.1 The Vendor hereby represents and warrants to the Purchaser as follows:

(a)

It is, and at the time of transfer to the Purchaser will be, the beneficial
owner(s) of a 100% undivided interest in and to the Property free and clear of
all liens, charges and claims of others, and no taxes or rentals are or will be
due in respect of any thereof;

(b)

to the best of the Vendor's knowledge, information and belief, the Property, as
described in Schedule "A", is owned by the Vendor free and clear of all liens,
charges and encumbrances ;   

(c)

there is no adverse claim or challenge to the ownership of or title to the
Property nor to the knowledge of the Vendor is there any basis therefor, and
there are no outstanding agreements or options to acquire or purchase his
interest in the Property or any portion thereof,;

(d)

the Vendor is the sole beneficial owner of the Property;

(e)

the mineral claims comprising the Property have been properly staked and
recorded and are in good standing in the mining division in which they were
recorded; and

(f)

neither the Vendor nor, to the best of their knowledge, any predecessor in
interest or title of the Vendor to the Property has done anything whereby the
Property may be encumbered.





1













1.1

Representations and Warranties

The representations and warranties contained in subsection 1.1 are provided for
the exclusive benefit of the Purchaser, and a breach of any one or more thereof
may be waived by the Purchaser, in whole or in part, at any time without
prejudice to its rights in respect of any other breach of the same or any other
representation or warranty; and the representations and warranties contained in
that subsection shall survive the execution hereof.




2. Acquisition Of The Property




2.1 The Vendor, subject to the terms hereof, hereby agrees to sell to the
Purchaser and to transfer to the Purchaser, a 100% undivided interest in and to
the Property free from all liens, mortgages, charges, pledges, encumbrances or
other burdens with all rights now or thereafter attached thereto. If the
Purchaser should notify the Vendor in writing of any claims or burdens against
the Property then, after ascertaining the validity thereof, the Vendor shall,
within a reasonable period of time after notification thereof by the Purchaser,
attend to the discharge of such claims at his or their own expense, or will
indemnify the Purchaser against the same and will provide such security as may
reasonably be requested by the Purchaser to secure such indemnity.

2.2 The Purchaser agrees to purchase the Property and issue one million two
hundred and fifty thousand (1,250,000) common  shares of Joshua Gold Resources
Inc (JSHG:OTCQB).




3. Registration And Transfer Of Property




3.1 Concurrently with the execution of this Agreement, the Vendor shall deliver
to the Purchaser such transfer documents (hereinafter referred to as the
"Property Transfer Documents") as the Purchaser or its counsel may reasonably
deem necessary to assign, transfer and assure to the Purchaser, good, safe,
holding and marketable title to 100% of the Property.




4. Transfers

The Purchaser may at any time sell, transfer or otherwise dispose of all or any
portion of its interest in and to the Property.




5. Notice




5.1 Each notice, demand or other communication required or permitted to be given
under this Agreement shall be in writing and shall be delivered or faxed to such
party at the address for such party specified above. The date of receipt of such
notice, demand or other communication shall be the date of delivery thereof if
delivered or, if given by telecopier, shall be deemed conclusively to be the
next business day.  Either party may at any time and from time to time notify
the other party in writing of a change of address and the new address to which
notice shall be given to it thereafter until further change.

5.2 Either party may at any time and from time to time notify the other party in
writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.





2













6. General




6.1 This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.

6.2 The parties have not created a partnership and nothing contained in this
Agreement shall in any manner whatsoever constitute any party the partner, agent
or legal representative of any other party, nor create any fiduciary
relationship between them for any purpose whatsoever. No party shall have any
authority to act for, or to assume any obligations or responsibility on behalf
of, any other party except as may be, from time to time, agreed upon in writing
between the parties or as otherwise expressly provided.

6.3 No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.

6.4 The parties shall promptly execute or cause to be executed all documents,
deeds, conveyances and other instruments of further assurance which may be
reasonably necessary or




6.5 This Agreement may be subject to the approval of the appropriate regulatory
authorities and the parties agree to use such reasonable amendments as may be
required by those authorities.




6.6 This Agreement shall be construed in accordance with the laws in force from
time to time in the Province of Ontario.




6.7 This Agreement shall enure to the benefit of and be binding upon the parties
and their respective successors and permitted assigns.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE TO FOLLOW]




















3










IN WITNESS WHEREOF the Vendor have hereunto set their hand, and an authorized
signatory of the Purchaser has hereunto signed this Agreement, as of the day and
year first above written.




Signed:




/s/ Philip Black

     /s/ Benjamin Ward

Name: Philip Black

     Name: Benjamin Ward

Title: Director

     President: Joshua Gold Resources Inc.










































































4







[propertyacqagmntfinal0033001.jpg] [propertyacqagmntfinal0033001.jpg]





5







[propertyacqagmntfinal0033002.jpg] [propertyacqagmntfinal0033002.jpg]





6







[propertyacqagmntfinal0033003.jpg] [propertyacqagmntfinal0033003.jpg]





7





